Opinion filed February 7, 2013




                                              In The


         Eleventh Court of Appeals
                                          ____________

             Nos. 11-12-00341-CR, 11-12-00342-CR, 11-12-00343-CR,
                       11-12-00344-CR, & 11-12-00345-CR
                                  __________

                         DAVID FRANK MORGAN, Appellant

                                                 V.

                               STATE OF TEXAS, Appellee


                           On Appeal from the 118th District Court

                                     Howard County, Texas

                    Trial Court Cause Nos. 5360, 8094, 9128, 9549, & 9550


                            MEMORANDUM OPINION
       Years after his various felony convictions, David Frank Morgan, pro se, filed in the trial
court a petition to set aside and vacate a void conviction-sentence in each case. The trial court
denied each petition on November 15, 2012, and Morgan filed a notice of appeal in each case.
Upon receiving the clerk’s records in these cases, we notified Morgan by letter dated January 18,
2013, that it did not appear that this court had jurisdiction in these matters, and we requested that
Morgan file a response showing grounds to continue the appeals.
       In response to our letter, Morgan filed a “Motion to Retain on Active Docket” in each
case. Morgan asserts that this court has jurisdiction pursuant to the provisions of Article V,
section 8 of the Texas Constitution and Article 11.05 of the Code of Criminal Procedure, TEX.
CODE CRIM. PROC. ANN. art. 11.05 (West 2005), “due to the non-finality of the void conviction-
sentence.” He notes in his motions, as he did in his petitions, that the petitions were not filed as
requests for habeas corpus relief under Article 11.07. See TEX. CODE CRIM. PROC. ANN. art.
11.07 (West Supp. 2012). We note that Article V, section 8 relates to the jurisdiction of district
courts and that Article 11.05 addresses which courts have the power to issue a writ of habeas
corpus. They do not relate to the jurisdiction of this court over these appeals and do not confer
jurisdiction to this court. Dennis v. State, No. 11-01-00403-CR, 2002 WL 32345375 (Tex.
App.—Eastland Jan. 10, 2002, no pet.) (not designated for publication).
       We hold that this court has no jurisdiction to entertain appeals from the trial court’s
denial of Morgan’s petitions to set aside and vacate a void conviction-sentence. An intermediate
appellate court has no jurisdiction to review the denial of a petition for postconviction felony
writ, whether styled as an 11.07 writ or some other type of request. Ex parte Lucas, No. 10-09-
00374-CR, 2009 WL 5156221 (Tex. App.—Waco Dec. 30, 2009, no pet.) (mem. op., not
designated for publication); see Article 11.07; Dennis, 2002 WL 32345375.
       Morgan’s motions to retain these appeals are overruled, and the appeals are dismissed for
want of jurisdiction.


                                                     PER CURIAM


February 7, 2013
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Willson, J.




                                                 2